Citation Nr: 1146754	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-08 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disability, variously diagnosed as posttraumatic stress disorder (PTSD), schizophrenia, paranoid type, also claimed as a nervous condition/depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board has recharacterized the issues of entitlement to service connection for  and entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disability, variously diagnosed as PTSD, schizophrenia, paranoid type, also claimed as a nervous condition/depression pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The RO failed to address the new and material evidence for an acquired psychiatric disability issue in the rating decision on appeal.  Regardless of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for an acquired psychiatric disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The request to reopen the claim of service connection for PTSD, schizophrenia, paranoid type, also claimed as a nervous condition/depression being granted herein, the issue of service connection is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Board denied entitlement to service connection for a nervous condition in a October 1975 decision.  

2. The Board decision of March 2006 denied the Veteran's claim of entitlement to service connection for PTSD. The Veteran was notified of his appellate rights, but did not timely appeal.

3. Evidence received since the Board decisions does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for acquired psychiatric disability, variously diagnosed as PTSD, schizophrenia, paranoid type, also claimed as a nervous condition/depression, and as such, this claim is reopened.


CONCLUSION OF LAW

1. The October 1975 Board decision denying service connection for a nervous condition is final.  38 U.S.C.A. § 7104 (West 2002).

2. The March 2006 Board decision denying service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

3. New and material evidence having been received, the claim of entitlement to service connection for acquired psychiatric disability, variously diagnosed as PTSD, schizophrenia, paranoid type, also claimed as a nervous condition/depression is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for an acquired psychiatric disability, variously diagnosed as PTSD, schizophrenia, paranoid type, also claimed as a nervous condition/depression.

In general, Board decisions are final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.   See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209  (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Prior to the current claim, the Veteran's claim for entitlement to service connection for a nervous condition was denied in a October 1975 Board decision.  The October 1975 Board decision is final.  38 U.S.C.A. § 7104.  

Subsequently, in August 1994 the Veteran filed a claim for entitlement to service connection for PTSD and was denied by the RO in July 1995.  The Veteran appealed and the Board denied the Veteran's claim in March 2006.  The Board determined that while the medical evidence included a diagnosis of PTSD and evidence contrary to a diagnosis of PTSD, the weight of the evidence was against the Veteran's claim that he had a PTSD diagnosis etiologically related to his military service.  The March 2006 Board decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  The evidence of record at the time of the March 2007 Board decision was service treatment records, private and VA treatment records, and the Veteran's statements.

The Veteran submitted a new claim of service connection for PTSD and schizophrenia, paranoid type, also claimed as a nervous condition/depression in December 2008 and was denied by the RO in August 2009.  The Veteran timely appealed this decision. 

According to the evidence submitted since the March 2006 Board decision, the Veteran submitted treatment records from private doctors, Dr. J. M. and Dr. C. T. W., who both diagnosed the Veteran with PTSD and major depression with psychosis.  Both private doctors determined the Veteran's condition stemmed from his military service. 

The medical evidence above is "new" because it was not previously considered by the Board and is not redundant of evidence previously considered.  It is "material" because it constitutes medical evidence that the Veteran was diagnosed with PTSD possibly related to his military service, which was the reason service connection was denied previously.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Here, as will be discussed in further detail in the REMAND section below, the newly submitted medical evidence satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for an acquired psychiatric disability, variously diagnosed as PTSD, schizophrenia, paranoid type, also claimed as a nervous condition/depression is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

As stated earlier, the Board notes this issue was developed as claims for service connection for schizophrenia, paranoid type, also claimed as a nervous condition/depression and PTSD separately.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for one specific psychiatric disorder, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id. at 5. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

An extensive review of the record reveals that the Veteran first sought service connection, in part, for restlessness in May 1974, which he attributed to pain in his legs and back due to a fall he sustained in basic training.  At that time, the Veteran asserted he had received treatment for three months for these injuries in service.  During a June 1974 VA examination for other alleged injuries, he stated that he went to sick call many times for nervous troubles in service.  Referred for a VA psychiatric examination, the Veteran told the VA examiner that he had been very nervous since he was in Vietnam, where he could not sleep due to alarms and fears of enemy missile attacks.  The VA examiner diagnosed the Veteran with moderately severe anxiety reaction and noted that the Veteran was exaggerating his symptoms. 

In August 1974, the RO denied service connection for the Veteran's nervous condition claim, noting that in-service treatment records were negative for any psychiatric complaints, diagnoses, or treatments.  In December 1974, the Veteran submitted a statement from Dr. J. R. R., a non-VA mental health provider, stating that the Veteran had been diagnosed and treated for psychotic reaction with depressive features in August 1974. 

During a May 1975 hearing, the Veteran testified that his nervous symptoms started when he was assigned to Company B, 13th Brigade, 4th Infantry Division in Vietnam, where he was frequently in combat.  The Veteran further testified that his nervous condition started from hearing shooting and seeing dead people, especially friends who had served with him, and that he sought treatment many times from the unit's medic, but not in a medical dispensary or hospital. 

Two witnesses, W. C., a former enlisted soldier, and C. S., a former junior officer, testified that they served contemporaneously in the same unit with the Veteran in Vietnam, and that the Veteran was nervous while there.  W. C. testified that the Veteran once threw a mine into a fire.  C. S. testified that the constant tension the unit experienced seemed to affect the Veteran more so than other soldiers; the Veteran had insomnia and sometimes woke up screaming; the Veteran once abandoned his unit and went into a nearby village for two or three days; and the Veteran frequently requested pills for nervousness from the unit's first-aid man. 

In October 1975, the Board denied the Veteran's claim for a nervous condition.  The Board found that the record indicated any nervousness by the Veteran in Vietnam was a natural, temporary reaction to combat stress, rather than a demonstration of the onset of a psychiatric disorder; in-service treatment records were silent about psychiatric disorders, and the Veteran's current psychiatric condition did not manifest itself until 1974, more than six years after he separated from service. 

In support of his claim, the Veteran submitted a statement from a private psychiatrist, Dr. A. L. R. C., who wrote that the Veteran reported experiencing daily nightmares about the Vietnam War, often dreaming about "R.," a fellow soldier who died from friendly fire; reported getting out of control by fireworks because they reminded him of the Vietnam War; reported being socially withdrawn; reported being nervous; and reported having trouble concentrating.  Dr. A. L. R. C. observed that the Veteran cried when talking about his experiences in Vietnam and diagnosed him with major depression and PTSD.  However, there is no evidence to indicate that the physician reviewed the Veteran's claims folder. 

In July 1995, the Veteran underwent a VA examination by a panel of three VA psychiatrists.  The VA examiners found no evidence of PTSD and diagnosed the Veteran with malingering, noting that the Veteran answered all questions in a very vague and superficial way; was never precise in any answer; was very evasive; made gestures of crying but produced no tears; and seldom looked directly at them.  The VA examiners further observed that the Veteran's affect did not correspond to his complaint or alleged symptoms. 

At a February 1996 RO hearing, Dr. J. A. J. testified that the Veteran currently had PTSD because the Veteran broke down at work in November 1995 when he imagined he was being attacked in Vietnam and reacted by starting to destroy things; and had a VA psychiatric hospitalization from November to December 1995 due to the incident at work, during which he was diagnosed with PTSD.  The Veteran submitted the admissions sheet and the discharge summary for that hospitalization at the hearing, which shows a diagnosis of PTSD, depression, NOS, and episodic alcohol abuse.  Medical evidence of record shows that at one time during this hospitalization, the examining physician observed that the Veteran had a psychiatric condition but exaggerated his symptoms. 

Dr. J. A. J. testified that the Veteran reported not sleeping well since Vietnam and had frequent nightmares of Vietnam, particularly about the deaths of his friends K. R. and R. G.; and the death of a child he allegedly killed when ordered to throw a grenade into a cave to kill Viet Cong. 

The Veteran submitted a statement authored by co-worker A. M.; a letter indicating the Veteran had applied for disability with the Social Security Administration (SSA); an April 1996 psychiatric evaluation from Dr. G. T., a non-VA psychiatrist, diagnosing the Veteran with PTSD and major depression with psychotic features; and an August 1967 article, indicating the Veteran was involved with "Operation Francis Marion", a mission to withdraw Viet Cong from their tunnels and caves. 

The April 1996 psychiatric evaluation from Dr. G. T. was based on an examination of the Veteran and the Veteran's self-reported history of nightmares and flashbacks of his experiences in Vietnam in which friends died and he may have killed children.  The report of the evaluation does not indicate that the Veteran's claims folder was reviewed. 

A March 1997 VA examination by two VA psychiatrists diagnosed the Veteran with malingering with borderline antisocial features.  The VA examiners noted that the Veteran demonstrated very manipulative behavior by providing no description of any kind of dissociative experiences or flashbacks; failed to explain why he was in the jungle in Vietnam when confronted with his military occupational specialty (MOS) of truck driver; and made gestures of attempting to cry, but never shed a tear. 

The March 1997 VA examiners also observed that the Veteran presented inconsistent complaints and symptoms: first claiming in 1974 that his alleged nervous condition, which he attributed to an injury to his back and legs, was due to falling in a pit during basic training, but during the May 1975 DRO hearing on this issue, claiming that his alleged leg and back injuries were due to multiple falls in the jungles in Vietnam.  Another observation by the VA examiners was that the Veteran was not admitted to the Present-Centered Therapy (PCT) program for PTSD because his evaluation in December 1996 found he exaggerated on practically all the tests performed for PTSD. The VA examiners concluded that the Veteran was still exaggerating his symptoms.  However, the VA examiners cautioned that the Veteran's actual period of service in Vietnam needed to be verified by official military records. 

The medical evidence of record shows that the Veteran's December 1996 Psychological Screening Report for the PCT program made the following findings: the Veteran completed only 11 of 16 items on the test, indicating a lack of effort or cooperation; on one test he obtained a score that would classify him as mentally retarded, a result inconsistent with his history and behavior during clinical interviewing and testing; and the type and degree of symptoms reported on one test were inconsistent with the Veteran's own description of his symptoms, his observed behavior during interviewing, and his psychiatric history.  The PCT program examiner concluded that such inconsistency could be due to confusion, to intentional or unintentional symptom exaggeration, or to a combination of factors. 

In April 1998, the Veteran submitted a statement, asserting he had a VA psychiatric hospitalization in January 1998 for PTSD.  The medical evidence of record shows that in January 1998, the police brought the Veteran to the VA psychiatric hospital for "inappropriate behavior," where the Veteran complained of flashbacks of his Vietnam experience, including frequently hearing the voices of friends who died in combat.  The medical evidence of record further shows that the Veteran was diagnosed with depression, not otherwise specified ("NOS"), to rule out delayed PTSD and malingering. 

In March 1998, the Veteran was referred to the PCT program to rule out delayed PTSD.  Records from the VA PCT program between March 1998 and April 1999 document that the Veteran was assessed with atypical depression, non-psychotic at present. 

In August 1999, the Veteran submitted a statement, asserting that the SSA had granted him disability for PTSD since May 1996.  However, contrary to the Veteran's representation, the SSA records show that the Veteran was granted disability for generalized anxiety disorder with depression as diagnosed by Dr. C. V. in April 1996.  However, the SSA records also contained evaluations by Dr. J. A. J. O. in January 1996 and by Dr. G. T. in April 1996, both indicating that the Veteran had PTSD. 

In March 2001, VA received documents from the Puerto Rico Department of Health, Correctional Health Service Program and the Puerto Rico Administration of Correction, showing that the Veteran was incarcerated from December 22,1996, to April 10, 1997, and was re-admitted on May 15, 1997.  During his incarceration, the Veteran was hospitalized on several occasions for psychiatric problems, which ultimately were diagnosed as chronic schizophrenia, cocaine dependence, to rule out personality change due to chronic consumption of cocaine, and antisocial personality traits. 

The medical evidence of record confirms that the Veteran experienced VA psychiatric hospitalizations in 1995, 1998, 2001, and 2003 for which PTSD was either the primary diagnosis or a rule out.  To the extent that the records of hospitalization support a diagnosis of PTSD were based, in part, on the Veteran's vague, general allegations of symptoms of flashbacks and nightmares about Vietnam; did not contain detailed specific descriptions of a severe and horribly traumatic event experienced in combat; contained only non-detailed stressor statements about unidentified friends and children dying at unspecified times and places; verified no stressors; did not indicate a nexus between the Veteran's then-existing psychiatric status and an in-service stressor; and did not include a thorough review of the medical evidence of record or the Veteran's claims file.

In April 2004, Dr. A. L. R. C. informed VA that she had treated the Veteran from January 1994 to January 1996 and enclosed a copy of her treatment records.  The treatment records show that Dr. A. L. R. C. first diagnosed the Veteran with PTSD and nervous depression in January 1994 when he presented with complaints of being unable to sleep well, always sad, apathetic, and constantly tired, and having nightmares about the Vietnam War.  In April 2004, Dr. G. T. informed VA that he had performed the April 1996 psychological evaluation on the Veteran as a referral from the SSA for a disability determination. 

VA conducted another PTSD examination on the Veteran in March 2005, with a view towards ascertaining the accuracy of a PTSD diagnosis.  The VA medical examiner noted that the Veteran did not report any severe and horrible traumatic events in combat in Vietnam; feelings of intense fear, helplessness, or horror at the time he experienced events in Vietnam; that nightmares, or intrusive, recurrent, distressing thoughts, about traumatic experiences in Vietnam were interfering with his daily living activities, nor avoidant behavior related to traumatic experiences in Vietnam.  In addition, the March 2005 VA examiner observed that the Veteran was not anxious, distressed, or depressed when describing his experiences in Vietnam.  The VA examiner concluded that the Veteran's mental disorder did not meet the DSM-IV criteria for PSTD because no definite, extreme, traumatic stressor existed, and there were no signs and symptoms of PTSD.  Instead, the VA examiner diagnosed the Veteran with anxiety disorder, NOS.

In April 2004 and July 2004, the Veteran was examined by Dr. C. T. W. and Dr. J. M. who diagnosed the Veteran with PTSD according to the DSM-IV criteria.  The Veteran reported he "received a very impressionable shock when he saw one of his soldier friends died.  The [Veteran] feels a sense of guilt because he was responsible for a rescue helicopter that did not reach them on time."  Dr. C. T. W. stated the Veteran "exhibits symptoms of great sadness, trouble sleeping, and anxiety.  His symptoms of depression are persistent" and was treated by Dr. J. M.  The Veteran reported to Dr. J. M. he was experiencing intrusive memories of Vietnam trauma, behavior changes, irritability, anger, depression, sleep disturbances, concentration difficulties, hyper-vigilance, emotional numbing, flashbacks, retained experiences, was unable to maintain relationships and participate socially, visual hallucination, nightmares, and anxiety.

Finally, VA treatment records from December 2008 to October 2009 indicate the Veteran was diagnosed with schizophrenia, paranoid type, with PTSD features and agoraphobia.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

Given the Veteran's extensive history of treatment, lay statements, and contradictory diagnosis of PTSD, further development is necessary to determine the current diagnosis of any psychiatric disorders and whether it is related to the Veteran's military service. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an examiner(s) with the appropriate expertise for a medical opinion concerning whether he has PTSD,  schizophrenia, paranoid type, nervous condition/depression, or any other psychiatric disorder(s) as a result of his military service.  

The Veteran's claims file and a copy of this REMAND must be made available to the examiner and this fact should be acknowledged in the report.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es). 

The examiner should be asked to provide an opinion addressing the following questions:

a. Is a diagnosis of any psychiatric disorder, to include PTSD, schizophrenia, paranoid type, nervous condition/depression appropriate?

b.  If PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not that the Veteran suffers from PTSD and whether it manifested during, or as a result of, active military service, or, whether it was permanently aggravated as a result of active service.

c. If the Veteran is found to have a psychiatric disorder(s) other than PTSD, the examiner should opine as to whether it is it at least as likely as not that this disorder(s) manifested during, or as a result of, active military service, or, whether it was permanently aggravated as a result of active service.

The examiner is asked to specifically consider and address the Veteran's lay statements (which include history of injury and continuity of symptoms in the years following his separation from service), the SSA records, all letters and treatment records from private doctors, and all VA treatment records.  Given the various contradictory diagnoses in the course of the Veteran's treatment, should a specific prior diagnosis/ medical determination is found to be discounted, please explain the reason for the finding. 

Any opinions expressed must be accompanied by a complete rationale, with citation to relevant medical findings.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2. After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if the Veteran's claim can be granted. If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


